Name: Council Regulation (EEC) No 224/88 of 25 January 1988 fixing certain prices for clementines in the fruit and vegetables sector for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 28 . 1 . 88 Official Journal of the European Communities No L 23/3 COUNCIL REGULATION (EEC) No 224/88 of 25 January 1988 fixing certain prices for Clementines in the fruit and vegetables sector for the 1987/88 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 223/88 (2), and in particular Article 16 ( 1 ) thereof, ensuring that supplies reach consumers at reasonable prices ; Whereas the basic prices must be fixed on the basis of the trend of average prices recorded in the three preceding years on the most representative producer markets of the Community for a product with defined commercial characteristics, such as variety or type, quality class, sizing and packaging ; whereas the buying-in prices must be fixed in relation to the basic price in accordance with Article 16 (3) of Regulation (EEC) No 1035/72 ; Whereas the amounts and prices fixed in this Regulation are to be applicable within the Community as constituted on 31 December 1985 ; whereas the Kingdom of Spain, during the first phase, and the Portuguese Republic, during the first stage, are authorized to maintain, in respect of fruit and vegetables, the rules in force under the former national arrangements for the organization of their internal agricultural markets, under the conditions laid down in Articles 133 to 135 and 262 to 265 of the Act of Accession ; whereas, consequently, Spain and Portugal will fix their prices for the products in question during this period in accordance with the Act of Accession ; Whereas Regulation (EEC) No 1035/72 set up the arran ­ gements for basic and buying-in prices for Clementines with effect from 28 January 1988 ; whereas it is appro ­ priate, as a result, that these prices should be fixed as from the said date for the 1987/88 marketing year, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parli ­ ament (4), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each of the products listed in Annex II to that Regulation and for each marketing year ; whereas, in accordance with Article 1 (3) of the said Regulation , the marketing years for Clementines and satsumas run from 1 October to 15 May ; HAS ADOPTED THIS REGULATION : Whereas, however, in accordance with the third subpara ­ graph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, no basic price nor buying-in price must be fixed in the slack marketing period at the beginning and end of the marketing year ; Article 1 For the 1987/88 marketing year, the basic and buying-in prices for Clementines, the periods during which they shall apply and the standard qualities to which they shall refer shall be as shown in the Annex. Whereas, when the basic and buying-in prices for fruit and vegetables are fixed, account should be taken of the objectives of the common agricultural policy and of the contribution which the Community intends to make towards the harmonious development of world trade ; whereas the objectives of the common agricultural policy include ensuring a fair standard of living for the agricul ­ tural community, assuring the availability of supplies and (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) See page 1 of this Official Journal . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (3) OJ No C 288 , 28 . 10 . 1987, p. 11 .. (4) Opinion delivered on 21 January 1988 (not yet published in the Official Journal). Official Journal of the European Communities 28 . 1 . 88No L 23/4 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1988 . For the Council The President H.-D. GENSCHER ANNEX CLEMENTINES For the period 28 January to 15 February 1988 (ECU/100 kg net) Basic price Buying-in price From 28 to 31 January 32,77 18,02 From 1 to 15 February 37,53 18,77 These prices relate to packed Clementines (Citrus reticulata bianco) of quality class I , of size 43 to 60 mm. NB : The prices given in this Annex do not tak6 account of the cost of the packaging in which the product is presented.